DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 07/26/2022 has been entered.
Response to Arguments
On pages 10–11 of the Remarks, Applicant contends the combination of Heo and Zhang fails to teach or suggest the features of claim 1 because Heo fails to disclose using reference samples in the same row and column and because Zhang uses four reference samples instead of two.  Examiner is unpersuaded of error.  First, Examiner notes Zhang’s Fig. 6 is virtually identical to Applicant’s Fig. 5B.  Second, Examiner notes Applicant’s published paragraph [0091] appears to use the same four reference samples to calculate sample 5002 as taught by Zhang.  Specifically, Applicant’s Specification explains right and left neighboring samples in the same row and top and bottom neighboring samples in the same column, i.e. four samples, are used to predict the prediction sample 5002.  Therefore, Applicant does not appear to accurately argue that only two reference samples are used, raising issues under 35 U.S.C. 112.  Finally, the cited prior art is describing planar mode, which is what Applicant’s titled invention covers, “Planar Prediction Mode for Visual Media Encoding and Decoding.”  Furthermore, Applicant’s published paragraph [0089] explains Fig. 5A, which Applicant cites to the Office in the instant Remarks as supportive of the amended claims, is describing planar mode.  Remarks, 8 (citing published paragraphs [0089]–[0094] and Fig. 5A).  Therefore, Applicant’s described invention appears to be identical to Zhang’s planar mode.  Because Examiner perceives no differences between the prior art’s planar mode and the planar mode described in Applicant’s Specification, claim amendments and arguments notwithstanding, the rejection is sustained. 
Other claims are not argued separately.  Remarks, 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–4, 6, 8, 10, 13, 14, 19–25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Heo (US 2020/0228831 A1) and Zhang (US 2018/0063553 A1).
Regarding claim 1, the combination of Heo and Zhang teaches or suggests a method for video coding, comprising:  selecting a first set of reference samples comprising a top reference sample and a left reference sample that are reconstructed neighboring samples of a current block (Heo, ¶ 0153:  teaches that in intra coding, reference samples are reconstructed samples from neighboring blocks; Zhang, ¶ 0093:  teaches intra prediction uses a current block’s neighboring reconstructed samples for prediction; see also Zhang, ¶ 0095:  teaching planar intra prediction mode; Heo, ¶ 0168 and Figs. 9(a), 9(b), and 10:  Examiner finds the first set of reference samples to be the left, bottom-left, top, and top-right reference samples as these samples are reconstructed neighboring samples); determining a second set of reference samples based on the first set of reference samples, the second set of reference samples comprising a bottom reference sample and a right reference sample that are neighboring samples of the current block, wherein the second set of reference samples and the first set of reference samples are mutually exclusive (Heo, ¶¶ 0166 and 0167 and Figs. 9(a) and 10:  Examiner finds the second set of reference samples to be the bottom and right reference samples as these samples are reconstructed neighboring samples; Examiner notes there are at least two interpolations going on in the prior art, one interpolation achieves reference samples that are not otherwise available as reconstructed samples (like the bottom, right, and bottom-right samples); The second interpolation achieves the predicted sample for the current block; Both interpolations, to generate reference samples and the predicted sample, can be achieved by weighted sum according to at least Heo; Zhang does not appear to explicitly teach that a lower right reference sample can be calculated by interpolation; Heo, Figs. 9(a) and 9(b) and ¶¶ 0161–0162:  teach generating a lower right reference sample from top and left reference samples; Heo, Fig. 10 and ¶ 0166:  teaching that once the bottom right reference sample is derived using interpolation, other samples along the bottom and right can be interpolated; see also Heo, ¶ 0168; Examiner finds the second set of reference samples are the right and bottom samples in Heo’s Fig. 10); and determining a first prediction value for the right reference sample of the current block (Examiner notes there are at least two interpolations going on in the prior art, one interpolation achieves reference samples that are not otherwise available as reconstructed samples (like the bottom, right, and bottom-right samples); The second interpolation achieves the predicted sample for the current block; Both interpolations, to generate reference samples and the predicted sample, can be achieved by weighted sum according to at least Heo; Zhang does not appear to explicitly teach that a lower right reference sample can be calculated by interpolation; Heo, Figs. 9(a) and 9(b) and ¶¶ 0161–0162:  teach generating a lower right reference sample from top and left reference samples; Heo, Fig. 10 and ¶ 0166:  teaching that once the bottom right reference sample is derived using interpolation, other samples along the bottom and right can be interpolated; see also Heo, ¶ 0168; Examiner finds the second set of reference samples are the right and bottom samples in Heo’s Fig. 10) based on only a weighted sum from the first set of reference samples of a first sample in a first predetermined location of a same column as the right reference sample and a second sample in a variable location in a same row as the right reference sample (In general, Heo, ¶‌¶ 0166 and 0167 and Fig. 10:  teach the right reference samples and bottom reference samples are the result of a weighted sum of either TR and BR or BL and BR, respectively; As explained above, BL, TR, and BR are based on the first set of reference samples because they are either reconstructed sample themselves, or derived therefrom; While Heo references planar mode in passing, Zhang more fully describes the prior art planar mode; Zhang, Fig. 6:  illustrates that in planar mode, the reconstructed samples (top and left) are used with interpolated samples (right and bottom) to predict the sample value located at (x, y); More specifically, Heo’s Fig. 10 teaches any of the right reference samples can be derived in the right column such that those reference samples can be used to predict any sample in that row; Zhang’s Fig. 6 teaches using reference samples to predict variably any sample in the row using a right reference sample), wherein weights used in the weighted sum are determined from 1) a first taxicab distance between a location of the right reference sample and the first predetermined location of the first sample, and 2) the taxicab distance between the location of the right reference sample and the variable location of the second sample (Zhang, Fig. 6:  illustrates how the samples are interpolated using weighted sums based on Manhattan (taxicab) distances; For example, the TR sample is weighted to move down in the negative y-direction and then that resultant sample is weighted left in the negative x-direction, thus achieving the taxicab distances as recited in the claim; Examiner notes it would not be inventive to use Euclidean over Manhattan distances or vice versa in this art because they are obvious variants of one another), wherein the right reference sample is aligned horizontally with the first sample, and wherein the right reference sample is aligned vertically with the second sample (Examiner notes Applicant’s Fig. 5B is instructive and does not differ from the prior art; Zhang, Fig. 6:  illustrates the reference samples aligned horizontally and vertically and on opposing sides of the prediction sample).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Heo, with those of Zhang, because both references are drawn to the same field of endeavor and because combining Heo’s teachings regarding the derivation of reference samples with Zhang’s teachings of how planar intra prediction mode utilizes references in the same row and the same column represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Heo and Zhang used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Heo and Zhang teaches or suggests the method of claim 1, further comprising: (c) repeating the determining a first prediction sample for each sample of the current block (Obviously every sample can be predicted using the same approach); (d) calculating a residual of the current block using the prediction values corresponding to the each sample of the current block; and (e) encoding the residual into a bitstream (Zhang, ¶ 0060:  explains residuals are differences between the original pixel and the predicted pixel; Zhang, Fig. 2:  illustrates the difference unit 50 creates residual blocks; Heo, Fig. 1:  illustrates the residuals coming out of difference unit 115 is output to the bitstream (follow arrows)).
Regarding claim 3, the combination of Heo and Zhang teaches or suggests the method of claim 1, further comprising: (c) parsing a bitstream representation of the current block to determine a residual of the current block; and (d) reconstructing a sample of the current block based on a sum of the prediction sample and the residual (Examiner notes this claim is drawn to decoding the bitstream that was encoded by original claim 2; Zhang, Fig. 3:  illustrates receiving the bitstream and parsing out syntax elements indicative of portions of the encoded data and inputting the parsed residuals into an adder to add to predictions to reconstruct video samples; Heo, Fig. 2:  illustrates the output of the adder element 235 is the reconstructed image).
Regarding claim 4, the combination of Heo and Zhang teaches or suggests the method of claim 1, wherein the first sample is a left neighboring sample, wherein the second sample is either a top-right neighboring sample or a bottom-right neighboring sample, and wherein the first sample, the second sample and the right reference sample have an identical row index (Zhang, Fig. 6:  illustrates the first sample on the left, the second sample being top-right, and the three samples on the same row index, which is just prior art planar mode; Examiner notes Heo’s Fig. 10 illustrates the use of BR can be used to derive reference samples along the right side of the current block, which can also be used in the same identical row index for various samples in planar mode).
Regarding claim 6, the combination of Heo and Zhang teaches or suggests the method of claim 1, wherein the first sample is a top neighboring sample, wherein the second sample is a bottom-left neighboring sample, and wherein the first sample and the right reference sample have an identical column index (see rationale for rejection of original claim 4, wherein the combination of Zhang’s Fig. 6 and Heo’s Fig. 10 illustrates this claim’s generic restating of prior art planar mode; Zhang, Fig. 6:  illustrates the samples being in the same column).
Regarding claim 8, the combination of Heo and Zhang teaches or suggests the method of claim 1, wherein the first sample is a right neighboring sample, wherein the second sample is either a top-left neighboring sample or a bottom-left neighboring sample, and wherein the first sample and the right reference sample have an identical row index (see rationale for rejection of original claim 4, wherein the combination of Zhang’s Fig. 6 and Heo’s Fig. 10 illustrates this claim’s generic restating of prior art planar mode; Zhang, Fig. 6:  illustrates the samples being in the same row).
Regarding claim 10, the combination of Heo and Zhang teaches or suggests the method of claim 1, wherein the first sample is a bottom neighboring sample, wherein the second sample is either a top-left neighboring sample or a top-right neighboring sample, and wherein the first sample and the right reference sample have an identical column index (see rationale for rejection of original claim 4, wherein the combination of Zhang’s Fig. 6 and Heo’s Fig. 10 illustrates this claim’s generic restating of prior art planar mode; Zhang, Fig. 6:  illustrates the samples being in the same column).
Regarding claim 12, the combination of Heo and Zhang teaches or suggests the method of claim 1, wherein the weighted sum comprises a first weight that multiplies the first sample and a second weight that multiplies the second sample (Heo, ¶ 0159:  teaches a weighted sum of first and second predictions wherein the weights are based on distance).
Regarding claim 13, the combination of Heo and Zhang teaches or suggests the method of claim 12, wherein the first and second weights are based on a distance between the right reference sample and the first sample and a distance between the right reference sample and the second sample (Heo, ¶ 0159:  teaches a weighted sum of first and second predictions wherein the weights are based on distance).
Regarding claim 14, the combination of Heo and Zhang teaches or suggests the method of claim 12, wherein the first weight is equal to the second weight (Examiner notes it is based on distance, so where the distance is equal, the weights would be equal; Heo, ¶ 0159:  teaches a weighted sum of first and second predictions wherein the weights are based on distance; Zhang, ¶ 0196:  teaches using identical weights).
Claim 19 lists the same elements as claim 1, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 20 lists the same elements as claim 2, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 21 lists the same elements as claim 3, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 22 lists the same elements as claim 4, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 23 lists the same elements as claim 6, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Claim 24 lists the same elements as claim 8, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Claim 25 lists the same elements as claim 10, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 10 applies to the instant claim.
Regarding claim 27, the combination of Heo and Zhang teaches or suggests the method of claim 1, further comprising:  determining a second prediction value for bottom reference sample of the current block based on a second weighted sum from the first set of reference samples of a third sample in a second predetermined location of a same row as the bottom reference sample and a fourth sample in a second variable location in the same row as the bottom reference sample, wherein weights used in the second weighted sum are determined from 1) a third taxicab distance between another location of the bottom reference sample and the second predetermined location of the third sample, and 2) a fourth taxicab distance between the other location of the bottom reference sample and the second variable location of the fourth sample, wherein the bottom reference sample is aligned vertically with the third sample, and wherein the right reference sample is aligned horizontally with the fourth sample (see rationales for rejections of claims 1 and 4; Heo, ¶ 0159:  teaches a weighted sum of first and second predictions wherein the weights are based on distance).
Claim 28 lists the same elements as claim 27, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 27 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ko (US 2020/0296417 A1) teaches taking weighted sums of reference samples surrounding a current block for planar mode (e.g. ¶ 0194) and teaches equal weights (e.g. ¶ 0208).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL J. HESS
Primary Examiner
Art Unit 2481

/MICHAEL J HESS/Primary Examiner, Art Unit 2481